 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   NARINDER KAUR,                                     Case No. 1:20-cv-0249-SAB

12                  Plaintiff,                          ORDER DENYING APPLICATION TO
                                                        PROCEED IN FORMA PAUPERIS
13          v.                                          WITHOUT PREJUDICE AND REQUIRING
                                                        PLAINTIFF TO FILE LONG FORM
14   COMMISSIONER OF SOCIAL SECURITY,                   APPLICATION

15                  Defendant.                          (ECF No. 2)

16                                                      TWENTY DAY DEADLINE

17

18          Narinder Kaur (“Plaintiff”) filed a complaint in this action seeking review of the final

19 decision of the Commissioner of Social Security denying disability benefits. (ECF No. 1.)
20 Plaintiff did not pay the filing fee in this action and instead filed an application to proceed in

21 forma pauperis pursuant to 28 U.S.C. § 1915. According to Plaintiff’s application to proceed in

22 forma pauperis, her family income is over $25,000.00 per year.

23          In assessing whether a certain income level meets the poverty threshold under Section

24 1915(a)(1), courts look to the federal poverty guidelines developed each year by the Department

25 of Health and Human Services. See, e.g., Paco v. Myers, No. CIV. 13-00701 ACK, 2013 WL

26 6843057 (D. Haw. Dec. 26, 2013); Lint v. City of Boise, No. CV09-72-S-EJL, 2009 WL
27 1149442, at *2 (D. Idaho Apr. 28, 2009) (and cases cited therein). The 2020 Poverty Guidelines

28 for the 48 contiguous states for a household of two is $17,240.00. 2020 Poverty Guidelines,


                                                    1
 1 https://aspe.hhs.gov/2020-poverty-guidelines (last visited February 20, 2020). Plaintiff’s income

 2 of $25,000,00 is well above the poverty level which would indicate that she is not entitled to

 3 proceed in forma pauperis in this action.

 4          Accordingly, the Court will order Plaintiff to complete and file an Application to Proceed

 5 in District Court Without Prepaying Fees or Costs (Long Form) – AO 239. If Plaintiff is

 6 unwilling to complete and submit the long form application, Plaintiff must pay the filing fee in

 7 full.

 8          Based upon the foregoing, it is HEREBY ORDERED that:

 9          1.      Plaintiff’s application to proceed in forma pauperis is DENIED without prejudice;

10          2.      The Clerk of the Court is directed to forward an Application to Proceed in District

11                  Court Without Prepaying Fees or Costs (Long Form) – AO 239 to Plaintiff;

12          3.      Within twenty (20) days of the date of this order, Plaintiff shall either (1) pay the

13                  $400.00 filing fee for this action, or (2) complete and file the enclosed

14                  Application to Proceed in District Court Without Prepaying Fees or Costs (Long

15                  Form) – AO 239; and

16          4.      If Plaintiff fails to comply with this order, this action shall be dismissed for failure

17                  to pay the filing fee and failure to comply with a court order.

18
     IT IS SO ORDERED.
19
20 Dated:        February 20, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


                                                       2
